Citation Nr: 0216280	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  96-37 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder, including as secondary to right femoral neuropathy 
and/or residuals of a left knee injury.  

2.  Entitlement to a rating in excess of 20 percent for right 
femoral neuropathy.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to September 1966, and had additional periods 
of active service in the National Guard.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted service connection for right femoral 
neuropathy, rated 10 percent disabling, and for residuals of 
a left knee injury, rated noncompensable.  Also on appeal is 
a November 1997 RO decision which denied service connection 
for a low back disorder, claimed as secondary to the service-
connected right femoral neuropathy and left knee 
disabilities.  

In the July 1995 rating decision, the RO also denied service 
connection for basal carcinoma of the face.  In the notice of 
disagreement initiating his appeal of that decision, the 
veteran expressly limited his appeal to the issues of 
increased ratings for right femoral neuropathy and residuals 
of a left knee injury.  Accordingly, those are the only two 
issues from the July 1995 RO decision now before the Board.  

In a June 1997 decision, the RO increased the rating for 
residuals of a left knee injury to 10 percent.  In May 1998, 
the veteran appeared at a Travel Board hearing before the 
undersigned.  The case was before the Board in September 
1998, at which time it was remanded for additional 
development.  After readjudicating the claims on appeal, and 
with consideration given to the additional development, the 
RO issued a June 1999 determination which, in pertinent part, 
increased the rating for right femoral neuropathy to 20 
percent disabling.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an increased 
rating, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The Court further held that, where a 
claimant files a notice of disagreement to an RO decision 
assigning a particular rating, a subsequent RO decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the appeal.  Id.  As VA 
regulations provide higher ratings for femoral neuropathy and 
knee disabilities, the issues in this case remain on appeal.  

The veteran was scheduled for another Travel Board hearing in 
September 2002, but he failed to appear for the hearing.  


FINDINGS OF FACT

1.  A history of recurring acute episodes of back pain 
preexisted service; such episodes occurred in, and did not 
increase in severity during, service; a chronic low back 
disorder was first manifested after service and is not shown 
to be related to service; arthritis of the lumbar spine was 
not manifested in the first postservice year.  

2.  Throughout the appeal period, the veteran's right femoral 
neuropathy has been manifested by no more than moderate 
incomplete paralysis of the right femoral nerve.  

3.  The veteran's residuals of a left knee injury in service 
are manifested by painful motion with X-ray evidence of 
arthritis, and no more than slight instability and/or 
subluxation. 


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2002).  

2.  A rating in excess of 20 percent for right femoral 
neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.124a, Code 8726 (2002).

3.  A combined 20 percent rating for residuals of a left knee 
injury, based on a formulation of 10 percent for instability 
or subluxation and 10 percent for arthritis with painful 
motion, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5258, 
5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it first adjudicated the issues at hand in July 
1995 and November 1997.  The case has now been reviewed under 
the VCAA.  The veteran was advised of this in a January 2002 
supplemental statement of the case (SSOC).  After reviewing 
the claims folder, the Board finds that there has been 
substantial compliance with the pertinent mandates of the 
VCAA and implementing regulations.  The claims have been 
reviewed on the merits, and well-groundedness is not an 
issue.  Discussions in the July 1995 and November 1997 rating 
decisions, statements of the case issued in January 1996 and 
October 1998, and SSOCs issued in July 1997, June 1999, and 
January 2002, gave notice to the veteran of the information 
and medical evidence necessary to substantiate his claims, 
and of what was of record.  

VA's duty to notify the veteran includes the duty to tell him 
what evidence, if any, he is responsible for submitting to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  That was done in this case.  The veteran 
was notified in the January 2002 SSOC what evidence he needed 
to submit in order to substantiate his claims, and what 
evidence VA would obtain.  The SSOC explained that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The RO has obtained the veteran's service medical records, 
all identified records from his private medical care 
providers, and VA outpatient records, and he has been 
accorded VA examinations.  There is no indication that there 
is any relevant evidence outstanding.  As noted, the RO 
reviewed this case under the VCAA in January 2002 and notice 
was sent to the veteran.  The RO has complied with the 
directives of the September 1998 remand.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The veteran is not 
prejudiced by the Board's review of the case based on the 
current record. 

Background

Service medical records include a May 1963 report of an 
enlistment examination which was negative for any spine or 
low back abnormality.  In a September 1964 report of medical 
examination on entry into active duty, the veteran gave a 
history of being treated for low back weakness prior to 
service.  He reported that in July and August 1964 he saw a 
private physician for low back pain that was caused by a 
sciatic nerve injury.  The examiner noted that the low back 
was asymptomatic.  The diagnosis was chronic low back pain, 
not considered disabling.  Clinical records dated in February 
and March 1965 show that the veteran complained of lower back 
pain "dating back to High School football."  His low back 
pain was aggravated by heavy lifting and standing.  
Examination revealed no paravertebral spasm or tenderness.  
Neurologic examination of the lower extremities was normal.  
The impression was questionable lumbosacral strain.  

An August 1966 report of clinical evaluation on the veteran's 
release from active duty shows that his spine and 
musculoskeletal system were normal.  A July 1968 report of 
medical examination during the veteran's National Guard 
service is negative for an abnormality of the spine and 
musculoskeletal system.  Other medical records generated 
during the veteran's National Guard Service indicate that he 
sustained a left knee injury in August 1992, and a right leg 
injury in May 1993.  Diagnoses shown during his National 
Guard service include degenerative joint disease in both 
knees, with femoral neuropathy of the right lower extremity.  

Medical reports from private physicians include summaries of 
neurological consultations in July and August 1993.  The 
veteran reported a history of numbness involving the lateral 
anterior aspect of his right thigh for approximately one 
month.  There was wasting of the right quadriceps muscle, and 
he complained that the symptoms worsened with physical 
exertion.  There was no radicular pain arising from his back 
area in association with the lower extremity symptoms.  
Examination of motor strength revealed normal muscle 
strength, tone, and coordination in the left lower extremity.  
The right quadriceps muscle was atrophic and had a doughy 
consistency, but the physician could not detect any focal 
weakness of the muscle.  The veteran's reflexes were normal 
and symmetrical.  He appeared to have an area of hypesthesia 
in the lower extremity involving most of the anterior aspect 
of his right leg.  Magnetic resonance imagining (MRI) of the 
right leg showed no signs of nerve root impingement.  An 
electromyogram of the right leg was normal, but the femoral 
nerve could not be tested due to the veteran's obesity.  

On VA examination in February 1995, the veteran complained of 
numbness and tingling in the right thigh, and reported that 
he sometimes had a very severe throbbing pain in the right 
thigh.  He also complained of continued left knee pain.  
Examination revealed that his carriage and posture were 
normal, and his gait was antalgic.  He used a cane to aid in 
walking.  Orthopedic examination revealed no effusion, 
swelling, warmth, or tenderness of the left knee.  There was 
moderate crepitance and no joint line tenderness.  The left 
knee was stable in four planes.  Range of motion of the left 
knee was from 0 to 120 degrees.  X-rays of the knee showed no 
abnormality.  Neurologic examination revealed that the 
veteran had difficulty walking heel to toe.  He was unable to 
accomplish a deep knee bend.  Deep tendon reflexes, 
bilaterally, were equal and active, rated 2+.  There were no 
pathological reflexes.  Coordination was within normal 
limits.  The diagnosis, in pertinent part, was residuals of a 
right leg injury with mild femoral neuropathy, and 
degenerative joint disease of the left knee.  

Private medical records dated through July 1995 reflect 
treatment the veteran received for right femoral neuropathy 
and degenerative joint disease of the left knee.  

In his substantive appeal to the July 1995 RO rating 
decision, the veteran wrote that he used a cane for walking 
more that 75 percent of the time.  He stated that his 
lifestyle and hobbies, including walking, biking, jogging, 
sports activities, dancing, and social actualization were 
drastically impaired and/or non-existent due to his service-
connected disabilities.

On VA examination of his left knee in March 1997, there was 
no swelling, warmth, tenderness, or effusion.  There was 
trace crepitance.  The left knee was stable and there was no 
joint line tenderness.  Left knee range of motion was to 132 
degrees flexion, and to 2 degrees extension.  With full 
flexion there was pain at the superior aspect of the patella.  
X-rays showed no fracture or dislocation.  There was minimal 
joint space narrowing consistent with mild osteoarthritic 
changes.  The diagnosis was mild degenerative joint disease 
of the left knee.  

On VA neurological examination in March 1997, the veteran 
complained that his right thigh pain radiated to the right 
knee and ankle.  He reported that he had mild right lower 
back pain that worsened if he walked for an extended period 
of time.  Examination revealed mild limitation of lumbar 
spine motion, and tenderness in the left knee.  The was 
dysesthesia in the right anterior portion of the right thigh 
on the right side.  Reflexes were present, bilaterally, and 
there were no pathological reflexes.  Coordination was within 
normal limits.  The diagnosis was meralgia paresthetica.  

VA outpatient records document medical care the veteran 
received from November 1995 to September 1998, and reveal 
diagnoses including femoral nerve entrapment, meralgia 
paresthesia, and questionable L5 radiculopathy versus 
lumbosacral plexopathy.  

On VA neurological examination in October 1997, the veteran 
complained that his right thigh pain had become more severe, 
and was beginning to radiate to the right ankle and his right 
buttock.  Examination revealed no obvious focal motor 
weakness atrophy or fasciculation.  There was a decreased 
sense of vibration and touch in the lateral aspect of the 
right thigh.  His reflexes were present bilaterally.  The 
diagnosis was lateral femoral cutaneous nerve entrapment, 
meralgia paresthetica.  Beyond the veteran's subjective 
complaints, there was no evidence of radiculopathy.  

On an October 1997 VA examination of his spine, the veteran 
stated that his right thigh pain had expanded to involve much 
of his right leg, and radiated into his right buttock and low 
back area on the right side.  Walking one-quarter mile made 
his right buttock tense up and hurt with a pulsating pain.  
Examination revealed no vertebral body, disc space, side 
joint, or sacral tenderness.  There was no paravertebral 
muscle tenderness or spasm.  Straight leg raising, 
bilaterally, was negative.  Patellar and Achilles deep tendon 
reflexes were symmetric.  Range of motion of his spine was to 
84 degrees on flexion and to 15 degrees on extension.  He 
could right bend to 18 degrees, and left bend to 24 degrees.  
Rotation was to 20 degrees, bilaterally.  X-rays of the 
lumbosacral spine showed no evidence of acute fracture or 
subluxation.  There was facet joint osteoarthritis at L5-S1.  
The physician reported that there was a focal area of 
sclerosis in the projection of the left iliac wing "which is 
of uncertain etiology, and may represent a bone island."  
The physician opined that "[the veteran's] low back pain 
seems to be related to nerve entrapment."

A computed tomography scan of the lumbosacral spine in March 
1998 showed no evidence of a herniated nucleus pulposus, 
impingement upon the thecal sac, or exiting nerve roots.  
There was no evidence of fracture, dislocation, 
spondylolysis, or spondylolisthesis.  There was a very mild 
symmetrical disc bulge seen at L4-5.  The sacroiliac joints 
and soft tissues were within normal limits.  
At the May 1998 hearing, the veteran testified that he had 
continual pain, numbness, paralysis, and muscle atrophy 
associated with his right thigh disorder.  He stated that his 
left knee was laterally unstable and occasionally gave way.  
He experienced left knee swelling and pain on motion.  He 
reported that he was treated monthly at VA medical facilities 
for his service-connected disabilities.  He said that he used 
a cane to assist in walking ever since he sustained the in-
service injuries.  He testified that he could not run, could 
not kneel on his left knee, and had problems climbing stairs.  
He had continual pain in his right thigh as well, with 
constant numbness and "pins and needles," and he 
experienced shooting pains which radiated to his buttocks.  
He stated that his gait had become awkward due to his right 
thigh condition.  He reiterated that there were times he fell 
down because his left knee would give way and his right leg 
did not compensate for the difference.  

A left knee MRI in July 1998 showed no evidence of a meniscal 
tear, but indicated probable cartilage lesion on the distal 
femur, as well as small joint effusion. 

On VA orthopedic examination in November 1998, the veteran 
again reported that he felt increased pain in his right thigh 
that radiated to his buttocks.  The examiner noted that the 
right buttock pain was in the low back.  Examination revealed 
no swelling, tenderness, joint line tenderness, or effusion.  
There was mild crepitus.  The left knee was stable times in 
all four planes.  Range of motion of the left knee was from 
zero degrees extension to 130 degrees flexion, with pain on 
motion.  Straight leg raising was negative.  The right 
patellar deep tendon reflex was 3+, and the left patellar 
deep tendon reflex was 2+.  There were symmetrical Achilles 
deep tendon reflexes.  There was no tenderness in the 
buttocks, low back, sacrum, or sacroiliac joint.  The low 
back had range of motion to 82 degrees on flexion, with pain, 
and extension was to 12 degrees.  The veteran could right 
bend to 22 degrees, and left bend to 24 degrees.  Rotation 
was to 25 degrees, bilaterally.  The diagnosis was status 
post left knee injury, currently with some degenerative joint 
disease; right lateral femoral cutaneous nerve neuropathy; 
and normal examination of the low back, except from some 
decreased flexion due to pain.  The physician expressly 
stated "I do not relate this knee problem to [the veteran's] 
low back pain."  

On VA neurologic examination in December 1998, the veteran 
explained that pain developed in his low back area at the 
same time he sustained his in-service disabilities, and thus 
he considered his back pain secondary to the in-service 
injuries.  He complained of low back and right buttock pain 
radiating to the right lateral thigh and right posterior leg.  
Cold and poor weather aggravated the pain.  On motor strength 
examination, there was lumbosacral spine tenderness, with 
decreased range of motion on the lumbosacral spine and at the 
right sciatic notch on the right buttock.  No tenderness of 
the right thigh or right leg muscles was noted.  Strength of 
the right proximal leg and right iliopsoas muscle was 4/5, 
right gastric was 4/5.  Abduction and adduction of the right 
hip were 4/5.  The right leg and knee extension was 4/5 and 
knee flexion was 4/5.  No muscle bulk atrophy was noted.  
Knee jerk on the right was 1+, and on the left was 2+.  Ankle 
jerk was 1+ and symmetrical.  The veteran could walk heel to 
toe properly, but his gait was limping.  He preferred 
standing rather than sitting because sitting aggravated his 
low back pain.  There was decreased pinprick and light touch 
sensation on the right anterior lateral aspect of the thigh.  
Straight leg raising was positive to 45 degrees, secondary to 
pain on the right leg.  Left knee tenderness was noted.  The 
diagnosis was chronic low back strain, right femoral 
neuropathy, and right L5 radiculopathy most likely.  The 
physician stated:

The [veteran's] chronic low back strain 
has no relationship with his right 
femoral neuropathy which is secondary to 
[the] right thigh injury during the 
service.  Although low back strain and 
right antero-lateral thigh pain numbness 
occurred at the same time . . . these are 
two different nerve problems and two 
different areas got strained at the same 
time.  

VA outpatient records dated from February 1998 to December 
1999 include an August 1999 left knee X-ray report, which was 
negative for acute fracture or dislocation.  There was 
minimal medial compartmental narrowing.  No destructive 
osseous lesions were found, and no suprapatellar effusion was 
identified.  A November 1999 outpatient record indicates that 
examination of the left knee showed no deformity or swelling,  
There was no quadriceps atrophy or effusion into the joints, 
although increased crepitation was present.  Muscle strength 
was 5/5.  McMurray's test could not be performed due to pain.  
The diagnosis was degenerative joint disease of the left 
knee.  A December 1999 record shows continued complaints by 
the veteran that his left knee pain was aggravated on 
extension and when he walked down stairs.  He denied locking 
of the left knee, but he reported that it continued to give 
way.  Examination revealed moderate quadriceps wasting, but 
no left knee effusion.  Range of motion of the left knee was 
from zero to 130 degrees.  There was no ligamentous 
instability.  There was lateral facet tenderness on the 
patella, and quadriceps resistance testing was positive.  
There was no patellofemoral instability.  

On VA orthopedic examination in September 2000, the veteran 
stated that his left knee felt stiff, fatigued easily, and 
lacked resiliency.  He complained of a decreased range of 
motion.  There was a constant dull to sharp pain in the left 
knee joint.  He reported occasional, intermittent swelling, 
and a feeling of weakness and easy fatigability.  He 
continued to have difficulty climbing stairways.  Examination 
revealed no swelling of the left knee joint.  There was no 
increased heat or intra-articular effusion.  A patellofemoral 
grinding test was positive and produced pain.  There was no 
pain on palpation of the medial or lateral joint lines, and 
putting stress on the collateral ligaments did not cause 
discomfort.  Drawer test was negative.  Range of motion of 
the left knee was from zero to 110 degrees.  The diagnosis 
was patellofemoral arthritis of the left knee.  The physician 
further stated:

[T]he question that is asked, does the 
[veteran's] left knee exhibit weakened 
movement, excess fatigability, or 
incoordination, the answer to these must 
be no.  There is no muscular atrophy on 
circumferential measurement to point [to] 
any weakness, excess fatigability, or 
incoordination.  The joint appears to be 
completely stable.  The request is 
further made . . . to express an opinion 
as to whether pain could significantly 
limit ability during flare ups or when 
the knee is used repeatedly over a period 
of time.  The joint under these 
circumstances could become moderately 
swollen and one would expect a 10 degree 
loss of flexion and a further 10 degree 
loss of extension in cases of flare ups.  

On VA neurological examination in April 2001, the physician 
noted that, although the veteran complained of pain in the 
right buttock area which radiated down his leg, there was no 
objective evidence of back tenderness, and his back had full 
range of motion.  Examination revealed a slight decrease in 
motor strength on the right side.  Hip flexion was 4/5 and 
right quadriceps was 5-/5.  There was slight weakness also of 
the left knee.  Left and right knee flexion was 5-/5, 
"otherwise 5/5 all over."  No atrophy was found and the 
bulk was normal.  Deep tendon reflexes were 2.5 on right knee 
jerk, and 2+ on left knee jerk.  Ankle jerks, bilaterally, 
were 1+ and symmetrical.  A decreased pinprick and light 
touch sensation was noted on the right anterolateral aspect 
of the right thigh.  The veteran walked without assistance, 
and with a slight limp on the right side.  Straight leg 
raising test was negative bilaterally.  The diagnosis was 
meralgia paresthetica of the right lateral femoral cutaneous 
nerve.  The physician reported that neurological examination 
revealed no significant disability, and there was no motor 
impairment.  

Service Connection for Low Back Disability - Legal Criteria 
and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 U.S.C.A. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
arthritis, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service notwithstanding that there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The veteran's theory of entitlement to the benefit sought is 
essentially that a low back disorder was acquired in service, 
or is secondary to his service-connected right femoral 
neuropathy and/or the service-connected residuals of a left 
knee injury.  The evidence shows that the veteran had 
periodic low back pain prior to service.  Such history was 
noted when he was examined for enlistment.  The low back 
itself was asymptomatic when he entered on active duty.  The 
service medical records indicate the low back became 
symptomatic several times in service, but was asymptomatic on 
his separation from service.  Thus, the record support a 
finding that the preservice complaints increased in severity 
during service.  A chronic low back disorder was not 
diagnosed or manifested in service.  It is not in dispute 
that he now has chronic low back disability that limits his 
daily activities to some degree.  However, the medical 
evidence of record is predominately against any linkage 
between any current low back disorder and service.  Regarding 
secondary service connection, VA physicians have not found a 
chronic low back disability  manifested by low back pain that 
is related to the veteran's service-connected lower extremity 
disabilities.  (In that regard it is noteworthy that a 
neurological disability to which right lower extremity pain 
is attributed has been recognized as service connected.)  A 
VA physician in October 1997 opined that the veteran's low 
back pain seemed to be related to nerve entrapment, but not 
that a chronic low back disorder resulted from a leg 
disorder.  Further, on VA examination in December 1998, the 
physician reported that the veteran's low back pain was not 
directly related to this right femoral neuropathy.  As noted, 
a chronic low back disorder was not manifested in service.  
The low back was asymptomatic on examination for separation 
from service.  Arthritis of the low back was not manifested 
in the first postservice year, so as to warrant presumptive 
service connection.  There is no medical documentation of 
postservice continuity of low back symptoms.  In short, any 
evidence of a nexus between the veteran's current low back 
disorder and his service is by his own opinion, or based on 
his history.  He is a layperson and, as such, is not 
competent to provide probative evidence as to matters 
requiring specialized medical knowledge, skill, training, or 
education (such as medical nexus).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the absence of any competent evidence that the veteran's 
current low back disorder is causally related to his military 
service, or that a current chronic low back disorder is 
related to service-connected lower extremity disabilities, 
service connection for a low back disorder is not warranted.  
38 C.F.R. § 3.310(a); Hickson, 12 Vet. App. at 253.  The 
doctrine of resolving reasonable doubt in the veteran's favor 
does not apply, as the preponderance of the evidence is 
against the claim.

Increased Ratings - Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as is the situation 
here, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Neurologic disabilities are ordinarily rated in proportion to 
the impairment of motor, sensory, or mental function, with 
special consideration of any psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2002).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by such 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123 (2002).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124. 

The veteran's right femoral neuropathy is currently rated 
under 38 C.F.R. § 4.124a, Code 8526, which governs ratings of 
paralysis of the anterior crural nerve (femoral).  A 10 
percent rating is warranted where there is mild incomplete 
paralysis of the anterior crural nerve.  A 20 percent rating 
is warranted where there is moderate incomplete paralysis of 
the anterior crural nerve.  Severe incomplete paralysis of 
the anterior crural nerve is rated 30 percent disabling.  
Complete paralysis of the anterior crural nerve with 
paralysis of the quadriceps extensor muscles is rated 40 
percent disabling.  

VA examinations, pertinent outpatient medical records, and 
statements by the veteran reflect that the veteran's right 
femoral neuropathy is principally manifested by pain, 
numbness, decreased sensation, slight atrophy, and weakness.  
Examinations have revealed a decreased sensation in the right 
anterior crural nerve distribution.  There was some pain 
found with motion of the right lower extremity.  Pinprick 
sensation is decreased.  The examinations have consistently 
shown that the right femoral neuropathy is principally 
manifested by pain, numbness, decreased sensation, atrophy 
and weakness; and that these residuals have limited the 
veteran's activities of daily living.  However, at no time in 
the appellate period was the veteran's femoral nerve 
impairment more than "moderate."  Atrophy, when reported, 
has been no more than slight.  More than slight weakness has 
not been reported.  More than slight motor strength weakness 
has not been reported.  Clearly, severe incomplete paralysis 
of the right femoral nerve has not been shown at any point 
during the appellate period.  Accordingly, a rating in excess 
of 20 percent is not warranted.

The veteran's residuals of a left knee injury are currently 
rated under 38 C.F.R. 
§ 4.71a, Code 5257, which provides a 10 percent rating where 
knee impairment with recurrent subluxation and lateral 
instability is characterized as slight.  A 20 percent rating 
is warranted when impairment is moderate; and a 30 percent 
rating is warranted where knee impairment with recurrent 
subluxation and lateral instability is characterized as 
severe.  

Other codes potentially applicable include 38 C.F.R. § 4.71a, 
Code 5258, which provides that evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
disability rating.  However, medical evidence does not 
suggest that the veteran has dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the right knee joint.  Thus, a rating under Code 5258 is 
not warranted.

38 C.F.R. § 4.71a, Code 5260 provides for evaluation of 
limitation of flexion of the legs.  Limitation of leg flexion 
is rated 10 percent disabling when limited to 45 degrees, 20 
percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.

38 C.F.R. § 4.71a, Code 5261 provides for evaluation of 
limitation of extension of the legs.  Limitation of extension 
of a leg is rated 10 percent disabling when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.

More than slight instability or subluxation has not been 
noted at any point of time during the appellate period.  
Consequently, a rating in excess of 10 percent under Code 
5257 is not warranted.  

As the veteran's residuals of a left knee injury include both 
arthritis and instability, separate ratings may be assigned 
for the instability and for any arthritis with limitation of 
motion and/or painful motion.  A compensable level limitation 
of flexion or extension is not shown at any point during the 
appellate period.  However, throughout the appellate period, 
the evidence has shown painful motion, and there is X-ray 
evidence of arthritis.  Accordingly, a separate 10 percent 
rating may be assigned for the arthritis with painful motion 
under Codes 5010 and 5003.


ORDER

Service connection for a low back disorder, and rating in 
excess of 20 percent for right femoral neuropathy are denied.

A combined 20 percent rating for residuals of a left knee 
injury (based on a formulation of 10 percent for instability 
and 10 percent for arthritis with painful motion) is granted, 
subject to the regulations governing payment of monetary 
awards.  


		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

